DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US PGPUB 20050102895) in view of Todaka (EP 3100602 A1).
Regarding claim 1, Bissonnette teaches an element intended to be placed in a receptacle for the cultivation of at least one plant (Abstract), the element comprising: - a substantially solid body (hydrophilic cellular substrate 4; Fig. 1) including a substrate adapted to enable the plant to develop (hydrophilic cellular substrate 4 helps optimize plant growth; Page 3, para [0040])- at least one seed (seeds 10; Fig. 1) of the plant disposed on the body (hydrophilic cellular substrate 4) in at least one seed receiving area (recess 12; Fig. 1); - a layer-for holding the seeds in said receiving area (seeds 10 are held in seed-bearing substrate 8 in the recess 12; Fig. 1) wherein the holding layer (seed-bearing substrate; Fig. 1) forms a deposition configured to securely fix the at least one seed on the body (seeds 10 are trapped within or upon the seed-bearing substrate 8 which adheres to the hydrophilic cellular substrate 4; Page 2, paras [0033] & [0035]).
	Bissonnette does not teach said holding layer comprises a dried mineral powder.
Todaka teaches a holding layer comprises a dried mineral powder (seeds are coated and held within a layer of mineral powder (which includes “Towada stone”) (Page 4, para [0019]); mineral powder adhered to the seeds to form a coating layer (Page 9, para [0089)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Todaka to provide a dried mineral powder to the holding layer of Bissonnette, as doing so provides an alternative substrate for seed protection and growth support which is also light-weight and hydrophilic (Bissonnette — Page 2, para [0033]), as recognized by Todaka (Page 9, para [0096]).
Regarding claim 2, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the holding layer (Bissonnette - seed-bearing substrate 8; Fig. 1) covers and encompasses the at least one seed in the receiving area (Bissonnette - seeds 10 may be mixed into seed-bearing substrate 8 wherein the seed is trapped; Page 2, para [0033]; See Fig. 1 wherein seed- bearing substrate 8 is within recess 12).
Regarding claim 3, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the receiving area (Bissonnette — recess 12; Fig. 1) comprises a recessed housing (Bissonnette — see Fig. 1) formed in the body (Bissonnette — hydrophilic cellular substrate; Fig.1) and upwardly open, in the position of use of the element (Bissonnette — see Fig. 1), the at least one seed being disposed at a bottom of the housing (Bissonnette — in use, the seeds 10 would be disposed at the bottom half of recess 12 according to the description wherein the seeds 10 are mixed into seed-bearing substrate 8 and then the mixture poured into recess 12 and allowed to dry; Page 2, para [0034]; See other embodiment Fig. 2, which visually is a better representation of the actual location of the seeds 10 vs. Fig. 1 wherein there is a large gap between hydrophilic cellular substrate 4 and seed- bearing substrate 8 which would not exist in reality).
Regarding claim 4, Bissonnette as modified teaches the limitations of claim 3, as indicated above, and further teaches wherein the holding layer at least partly covers an internal surface of the housing (Bissonnette - see Fig. 1, wherein seed-bearing substrate 8 partly covers the internal surface of recess 12 in hydrophilic cellular substrate 4).
Regarding claim 5, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the mineral powder (Todaka — mineral powder (Towada stone)) is a natural mineral powder which contains silicates (Todaka — Towada stone is a natural pumice stone, the mineral powder contains silicate; Page 4, para [0019)).
Regarding claim 6, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the mineral powder is selected from the group including: pumice stone (Todaka — mineral powder is Towada stone which is a type of pumice stone; Page 4, para [0019]).
Regarding claim 7, Bissonnette as modified teaches the limitations of claim 1, as indicated above, and further teaches wherein the mineral powder (Todaka — mineral powder composed of Towada stone) has a grain-size comprised in one of the following ranges: between 5 and 200 um, between 20 and 100 um, and between 30 and 60 um (Todaka — particle diameter is between 0.9 um - 100 um; Page 2, para [0012]).
Regarding claim 17, Bissonnette as modified teaches the limitations of claim 2, as indicated above, and further teaches wherein the receiving area (Bissonnette — recess 12; Fig. 1) comprises a recessed housing formed in the body (Bissonnette - see recess 12 formed in hydrophilic cellular substrate 4; Fig. 1) and upwardly open (Bissonnette - see Fig. 1), in the position of use of the element, the at least one seed (Bissonnette - seeds 10; Fig. 1) being disposed at a bottom of the housing (Bissonnette — in use, the seeds 10 would be disposed at the bottom half of recess 12 according to the description wherein the seeds 10 are mixed into seed-bearing substrate 8 and then the mixture poured into recess 12 and allowed to dry; Page 2, para [0034]; See other embodiment Fig. 2, which visually is a better representation of the actual location of the seeds 10 vs. Fig. 1 wherein there is a large gap between hydrophilic cellular substrate 4 and seed-bearing substrate 8 which would not exist in reality).
Regarding claim 18, Bissonnette as modified teaches the limitations of claim 17, as indicated above, and further teaches wherein the holding layer at least partly covers an internal surface of the housing (Bissonnette - see Fig. 1, wherein seed-bearing substrate 8 covers the internal surface of the recess 12).
Regarding claim 19, Bissonnette as modified teaches the limitations of claim 18, as indicated above, and further teaches wherein the mineral powder (Todaka — mineral powder composed of Towada stone) is a natural mineral powder which contains silicates (Todaka — Towada stone is a natural pumice stone, the mineral powder contains silicate; Page 4, para [0019]).
Regarding claim 20, Bissonnette as modified teaches the limitations of claim 19, as indicated above, and further teaches wherein the mineral powder is selected from the group including: pumice stone (Todaka — mineral powder is Towada stone which is a type of pumice stone; Page 4, para [0019]).
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicant argued that “no holding layer is disclosed or taught in Bissonnette”.
In response, Bissonette teaches a holding layer since seed-bearing substrate 8 contains seeds 10 which are trapped within or upon the substrate (Page 2, paras [0033] & [0035]; Fig. 1).
Applicant argued that Bissonnette fails to teach a holding layer that comprises a dried mineral powder and Todaka is provided for teaching of “holding layer that comprises a dried mineral power”. Todaka teaches a coating material for seeds and not a layer for adhering the seed to a body.
In response, Bissonnette teaches a holding layer but does not teach a dried mineral power, as explained in the rejection above. Todaka teaches a holding layer that comprises a dried mineral powder since the Towada stone is a mineral powder which forms a layer around the seed and thus is a layer that holds a seed. The Towada stone mineral powder provides seeds protection from disease and insect damage, as recognized by Todaka (Page 9, para [0096]).
Applicant argued that the prior art does not “teach or disclose that “the holding layer at least partly covers an internal surface of the housing” (claim 4)”.
In response, Bissonnette teaches the holding layer at least partly covers an internal surface of the housing since seed-bearing substrate 8 partly covers the internal surface of recess 12 in hydrophilic cellular substrate 4 (see Fig. 1). As seen in Fig. 1, the seed-bearing substrate 8 covers ~50%, or more, of the internal surface of recess 12 in the hydrophilic cellular substrate 4.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643